Citation Nr: 1818996	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-24 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and depression. 


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to April 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO).

When previously before the Board, the Veteran was represented by the North Carolina Division of Veterans Affairs (NCDVA).  Because the Veteran moved out of North Carolina, NCDVA withdrew its representation of the Veteran.  NCDVA stated that the Veteran was advised at that time that he could represent himself or seek representation from another Veterans Service Organization (VSO).  The Board notes that private attorneys and representatives also advocate on behalf of claimants before VA, but that they typically charge a fee.

The Board has recharacterized the Veteran's claim for service connection as one for an acquired psychiatric disorder generally so as to encompass any potentially diagnosed psychiatric disorders of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  So far, only PTSD and a depressive disorder are indicated in the record.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

When last on appeal, the Board remanded the issue to afford the Veteran an examination of his psychiatric disorders and obtain a medical nexus as to whether any diagnosed disorder was related to service.  In doing so, the Board noted PTSD and depressive symptoms.  

On remand, the Veteran was afforded an examination in September 2016.  The examiner stated that the Veteran did not meet the criteria for PTSD or any other mental disorder under the Diagnostic Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  In assessing the Veteran, the examiner noted stressors of "grave detail" in basic training and learning of the death of childhood friends who went to Vietnam, both of which the examiner indicated relate to fear of hostile military or terrorist activity.  These met criterion A for PTSD.  Criteria B, C, and D, were not met.  Irritable behavior and angry outbursts with little or no provocation typically expressed as verbal or physical aggression toward people or objects and sleep disturbance were noted as reactivity associated with stressors.  Duration of the disturbance was said to last more than one month and to cause clinically significant distress or impairment unrelated to the physiological effects of a substance or medication.

The examiner then opined that the Veteran did not meet the DSM-V diagnostic criteria for PTSD.  She noted her assessment of the Veteran, lack of report of in-service stressors and a psychiatric disorder in the Veteran's service treatment records (STRs).  Finally, she opined that the Veteran's present symptoms and behaviors historically across time may best be accounted for by a characterological disorder (personality disorder), for which VA does not compensate.  38 C.F.R. § 3.303(c).

The Board finds that, while the examiner provided an excellent assessment of the Veteran's claimed PTSD, more is needed to adjudicate the Veteran's claim.  For instance, the Veteran has a history of treatment for depressive disorder not otherwise specified (NOS) during the claims period.  Even if this disorder has resolved, this meets the current diagnosis element of service connection.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  While the examiner found that the Veteran did not have a current diagnosis of PTSD, she did not address the Veteran's treatment for depression or depressive symptoms.  Further, a letter from a VA staff physician dated May 2014 (submitted to VA in June 2016) notes that the Veteran was being treated for anxiety and claustrophobia that prevents him from wearing a seat belt.  On remand, an examiner should further explore both the Veteran's depressive symptoms and anxiety and claustrophobia.

Given the additional aspects of the Veteran's mental health that have yet to be explored on examination, the Board finds that the Veteran should be afforded a new VA examination and an addendum to the opinion provided by the September 2016 examiner addressing the outstanding issues noted above should be obtained on remand.

Further, VA treatment records reveal that the Veteran has submitted claims for Social Security Disability Insurance (SSDI).  It does not appear that these records have yet been obtained.  Thus, Social Security Administration (SSA) records should be obtained on remand.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3. Afford the Veteran a new VA examination of his claimed psychiatric disorders by an appropriate clinician.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records; service discharge reports noting deficiencies in the areas of attitude, motivation, self-discipline, and failure to demonstrate promotion potential; VA treatment records; and the September 2016 VA examination report.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current acquired psychiatric disorder(s).  If any previously diagnosed psychiatric disorder is not found on examination, the examiner should address the prior diagnoses of record and indicate whether they may have resolved or been misdiagnosed, to include depressive disorder and anxiety.   

For each diagnosis identified other than PTSD and a personality disorder, the examiner should state whether it is at least as likely as not that disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.  

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should address whether there is any relationship between the current disorder and any verified in-service stressor.  

A complete rationale should be provided for any opinion rendered.  Please consider all relevant lay statements of record. 

4. Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


